Citation Nr: 0120185	
Decision Date: 08/07/01    Archive Date: 08/14/01

DOCKET NO.  96-44 820	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, 
New York


THE ISSUE

Entitlement to service connection for frostbite of the feet.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Bredehorst, Associate Counsel


INTRODUCTION

The veteran served on active duty from December 1960 to 
August 1961.

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from an April 1995 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
New York, New York, wherein the RO denied service connection 
for frostbite of the feet.


FINDINGS OF FACT

1.  All of the evidence for an equitable disposition of the 
claim has been obtained by the RO.

2.  There is no competent evidence to show that the veteran's 
frostbite of the feet is related to service.


CONCLUSION OF LAW

The veteran's frostbite of the feet was not incurred in or 
aggravated by service.  38 U.S.C.A. § 1131, 5102, 5103, 
5103A, 5107 (West 1991 and Supp. 2001); 38 C.F.R. § 3.303 
(2000).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Initially, the Board notes that effective November 9, 2000, 
the Veterans Claims Assistance Act of 2000 was enacted.  Pub. 
L. No. 106-475, 114 Stat. 2096 (2000).  This law sets forth 
requirements for assisting a claimant in developing the facts 
pertinent to his or her claim.  Additionally, the law 
characterizes a "claimant" as any individual applying for, 
or submitting a claim for, any benefit under the laws 
administered by the Secretary.  The VCAA is applicable to all 
claims filed on or after the date of enactment, November 9, 
2000, or filed before the date of enactment and not yet final 
as of that date.  Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, § 4, 114 Stat. 2096, 2098-99 (codified 
as amended at 38 U.S.C.A. § 5100 et seq. (West Supp. 2001)); 
Karnas v. Derwinski, 1 Vet. App. 308 (1991). 

The Board finds that while this law was enacted during the 
pendency of this appeal, and thus, has not been considered by 
the RO, there is no prejudice to the appellant in proceeding 
with this appeal.  See Bernard v. Brown, 4 Vet. App. 384, 394 
(1993) (when the Board addresses a matter not addressed by 
the RO, the Board must provide an adequate statement of 
reasons and bases as to why there is no prejudice to the 
appellant).

Despite the change in the law brought about by the VCAA, the 
Board finds that a remand in this case is not required for 
compliance with the notice and duty to assist previsions 
contained in the new law.  The July 1995 statement of the 
case (SOC), October 1995 hearing officer decision, and 
February 2001 supplemental statement of the case (SSOC) gave 
the veteran adequate notice of the relevant law and 
regulations and of the evidence required to substantiate a 
claim of service connection.  Furthermore, there are no 
outstanding medical records, VA or private, that are relevant 
to the veteran's claim.  A transcript of the June 2001 
personal hearing at the RO and a copy of the December 1994 VA 
examination report have been associated with the file.

Factual Background

Service medical records include a pre-induction physical 
examination report that notes second degree pes planus.  
Clinical records note treatment for bronchopneumonia in late 
February 1961, and a single incident of foot complaints in 
May 1961.  At that time, his feet were soaked, washed and 
calluses were trimmed.  The separation examination report is 
negative for complaints or findings for foot complaints.

Medical records show the veteran was admitted to St. Peter's 
Hospital in April 1980 with complaints of swollen feet and 
decreased feeling.  The veteran indicated that his symptoms 
began four weeks earlier and that there had been no trauma to 
the foot.  The impression was open ulcer on the right foot, 
osteomyelitis, and septic phlebitis.  During the course of 
his hospitalization the veteran stated that he had stepped on 
a nail three weeks earlier, but did not feel it due to 
peripheral neuropathy.  He was noted to have sickle cell 
anemia with no other significant past medical history.  He 
underwent an operative procedure for incision and drainage, 
and extensive debridement of a right forefoot abscess.  The 
veteran was admitted again in February 1981.  He complained 
that his left foot felt like someone was sticking needles in 
it.  He indicated that he had left foot pain for three weeks.  
The diagnosis was skin avulsion of the left great toe.  In 
October 1981 he complained of a painful ingrown toenail with 
drainage.  In September 1982 he was admitted with an infected 
left great toe.  The diagnosis was neuropathic ulcers of both 
feet and osteomyelitis of the left great toe.  Records 
indicate the veteran underwent a partial amputation of the 
left great toe.

Progress notes from the VA Medical Center (VAMC) in Albany, 
New York show treatment in February 1994 for ulcers on the 
veteran's feet.  In May 1994 he was noted to have ulcers on 
the plantar of the feet.  The impression in X-ray report was 
bone loss of both feet, progressive on the left.  There was 
no definite evidence of cortical erosions.  Later that month 
the veteran expressed frustration with the condition of his 
feet and blamed his problems on frostbite or cold exposure 
during service in 1960 and 1961.  Ulcers were also noted on 
both feet in June, July, August, September, October and 
November 1994.

The veteran underwent a VA examination in December 1994.  The 
veteran presented a history of frostbite of the feet in 1969.  
The diagnosis was status post frostbite of both feet with 
resultant amputation of the first and second toe of the left 
foot and deformity of the fourth toe on the left foot with 
multiple operations for tendon releases on the toes of both 
feet and residual deep draining ulcers of the ventral surface 
of the right and left foot.

The veteran testified at a regional office hearing in October 
1995.  He stated that while in service in Georgia in February 
1961 he was exposed to very severe weather.  He stated the 
temperature was 19 degrees above zero.  He stated that he had 
been on a long march and was out in the cold for 45 minutes.  
He sought treatment a couple of days later.  He had pneumonia 
and semi frostbite, and was put on light duty for 6-7 weeks.  
He continued to complain about his feet and was sent to see a 
couple of different doctors.  The veteran also discussed 
medical treatment he received for his feet after service.  
His mother testified as to the current treatment and problems 
he was having with his feet.

In December 1997 the veteran was admitted to the Albany VAMC.  
The diagnosis was osteomyelitis/cellulitis of the right foot.  
In May 1999 he had a non-healing ulcer of the left foot.  A 
discharge summary report dated in August 1999 indicates the 
veteran was admitted for further healing after removal of the 
metatarsal heads of the left third toe.

Analysis

The veteran contends the RO erred by failing to grant service 
connection for frostbite of the feet.

To establish service connection for a disorder, the facts, as 
shown by the evidence, must demonstrate that a particular 
disease or injury resulting in current disability was 
incurred in or aggravated by active service.  38 U.S.C.A. 
§§ 1131. 

When a disease is first diagnosed after service, service 
connection may nevertheless be established by evidence 
demonstrating that the disease was in fact incurred during 
the appellant's service, or by evidence that a presumption 
period applied.  See 38 C.F.R. §§ 3.303, 3.307, 3.309.

If there is no evidence of a chronic condition during 
service, or an applicable presumption period, then a showing 
of continuity of symptomatology after service is required to 
support the claim 38 C.F.R. § 3.303(b).  Evidence of a 
chronic condition must be medical, unless it relates to a 
condition to which lay observation is competent.  Savage v. 
Gober, 10 Vet. App. 488, 495-498 (1997).  If service 
connection is established by continuity of symptomatology, 
there must be medical evidence that relates a current 
condition to that symptomatology.  Id.  Service connection 
may also be granted for any disease diagnosed after 
discharge, when all the evidence establishes that the disease 
was incurred in service.  See 38 C.F.R. § 3.303(d).  

Although the veteran testified that he was treated by 
different doctors for frostbite during his 8 months of 
service, there are no service medical records that show any 
such treatment.  The only recorded foot complaint was in May 
1961 at which time his feet were soaked, washed, and his 
calluses were trimmed.

St. Peter's Hospital medical records dated from April 1980 to 
September 1982 are the earliest evidence of treatment for the 
veteran's bilateral foot disorder.  The only foot injury the 
veteran mentioned during this time period was having stepped 
on a nail three weeks prior to his April 1980 admission.  
There was no diagnosis of frostbite during this period.

The first time the medical records note the veteran's 
complaint of frostbite in service was in May 1994, just prior 
to making his claim of service connection.  When he underwent 
a VA examination he reported a history of frostbite in 
service, but no other significant medical history such as 
sickle cell anemia.  The physician gave a diagnosis of status 
post frostbite with resultant amputation of the first and 
second toe of the left foot, but did not relate it to 
service.  Other references in VAMC progress notes also note 
frostbite of the feet by history, but not as part of a 
diagnosis.  Given that there is no evidence in the veteran's 
service medical records of a diagnosis, treatment, or even a 
complaint of frostbite of the feet, an essential element is 
missing to establish service connection for frostbite of the 
feet.  Without evidence that an injury, in this instance 
frostbite, occurred in service, no link can be made with a 
current diagnosis.  While the veteran is certainly competent 
to report symptoms he feels, he does not have the medical 
credentials or expertise necessary to diagnose frostbite.  
Espiritu v. Derwinski, 2 Vet. App. 492 (1992).

In sum, after careful consideration of all of the evidence, 
the Board finds that the preponderance of the evidence is 
against a finding that frostbite was incurred in service.  
According, when the preponderance of the evidence is against 
the veteran's claim, the benefit of the doubt doctrine does 
not apply and the claim is denied.  38 U.S.C.A. § 5107(b) 
(West Supp. 2001); Gilbert v. Derwinski, 1 Vet. App. 491 
(1990).


ORDER

Entitlement to service connection for frostbite of the feet 
is denied.



		
RENÉE M. PELLETIER
	Member, Board of Veterans' Appeals



 

